Exhibit 10.3

 

AMENDMENT ONE TO

 

RESEARCH AGREEMENT 003693-00001

 

BETWEEN

 

UNIVERSITY OF SOUTHERN CALIFORNIA

 

AND

 

NANOFLEX POWER CORPORATION

 

This First Amendment to Research Agreement (the “Amendment”) dated August 8,
2016 is entered into by and between the University of Southern California, a
California nonprofit educational institution (“USC”) and NanoFlex Power
Corporation (“Sponsor”). USC and Sponsor are referred to collectively in this
Amendment as the -parties” and individually as a “party.”

 

RECITALS

 

WHEREAS, USC and Sponsor entered into a Research Agreement dated December 21.
2013 (the “Agreement-); and

 

WHEREAS, USC and Sponsor desire to amend the Agreement to insert guidance on IP
disclosure and licensing process, all as more specifically set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, FOR DUE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY
ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS:

 

  1. The following language shall be added:

 

Suspension of Agreement

 

All work under this Agreement shall stop as of August 15, 2016. Work under this
Agreement shall not start again until thirty (30) days after all expenses
incurred by USC in the performance of this Agreement through August 15, 2016
have been reimbursed by Sponsor to USC and an amendment is executed by both
parties laying out terms under which they will agree to restart work under this
Agreement. During the period of this suspension USC shall not be obligated to
perform any work as laid out in the scope of work for Sponsor and USC shall be
free to conduct any research it would like including research laid out in the
scope of work, including research for other sponsors, without any obligation to
Sponsor.

 



 

 

 

2.The following language shall be added: to Section 6. Payments:

 

The SPONSOR warrants that it shall pay USC $100,000 on August 15th 2016 and then
the remaining $ 1,236,166.01 in equal installments on a quarterly basis to cover
costs incurred by USC through August 15, 2016 in accordance with the below
payment schedule:

 

Due no later than 11/15/16  $206,000.00  Due no later than 2/15/17  $206,000.00 
Due no later than 5/15/17  $206,000.00  Due no later than 8/15/17  $206,000.00 
Due no later than 11/15/17  $206,000.00  Due no later than 2/15/18  $206,116.01 

 

Any late payments shall be considered a material breach of this Agreement. USC
shall have the option to immediately terminate this Agreement. Upon USC’s
notification to Sponsor of termination Sponsor shall be granted a ten (10) day
period to cure the breach. If the breach is not cured upon expiration of the
cure period, this Agreement shall automatically terminate. Upon termination,
Sponsor shall promptly reimburse USC for all allowable expenditures including
non-cancellable obligations incurred in the performance of the Agreement through
the date of termination.

 

Checks shall reference “SPONSOR/Dr. Mark Thompson” and shall be made payable to
the University of Southern California and sent to:

 

The University of Southern California

Sponsored Projects Accounting

File Number 52095

Los Angeles, California 90074-2095

 

3.This amendment does not modify or amend the separate Amended License Agreement
by and among Princeton University, USC, the Regents of the University of
Michigan, and Sponsor dated May 1, 1998, and all existing and subsequent
amendments thereto.

 

X. GENERAL

 

  A. This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.         B. In the Case of any
inconsistency between the provisions of the Agreement and this Amendment shall
be construed and enforced in accordance with the laws of the State of
California.

 



C.The capitalized terms used in this Amendment shall have the same definitions
as set forth in the Agreement to the extent that such capitalized terms are
defined therein and not redefined in this Amendment.

 

D.This Amendment may be executed in counterparts with the same effect as if both
parties hereto had executed the same document. Both counterparts shall be
construed together and shall constitute a single amendment.

 

E.Except as hereby modified, all terms and conditions of the Agreement remain
unchanged and in full force and effect.

 



 2 

 

 

IN WITNESS WHEREOF, USC and Sponsor have each caused this Amendment to be
executed by its duly authorized officer as of the date first above written.

 



UNIVERSITY OF SOUTHERN CALIFORNIA   NANOFLEX POWER CORPORATION           /s/
Katie Rountree   /s/ Mark Tobin Authorized Official Signature   Authorized
Official Signature Name: Katie Rountree   Name: Mark Tobin Title: Associate
Director   Title: Chief Financial Officer Date : 8/8/2016   Date:  

 

 

3



 

 